 



Exhibit 10.2

 

[ex10-2_002.jpg]

 

Receivable Assignment Agreement between Xantis S.A on behalf of Keyholder Three
Securitisation Fund (to be renamed Aegeus Securitisation Fund) and Argentum 47,
Inc.

 

This agreement is made on December 18, 2019 (the “Agreement”) by and between:

 

1. KEYHOLDER THREE SECURITISATION FUND (to be renamed Aegeus Securitisation
Fund) (hereinafter referred to as “Keyholder” or the “Fund”), a Securitisation
fund established in Luxembourg under the Laws of 22 March 2004 on
Securitisation, represented by XANTIS S.A. acting as its management company,
with registered office at 75 Parc d’Activités, L-8308 Capellen, Grand-Duchy of
Luxembourg, registered number B140689 (hereinafter referred to as “XANTIS” or
the “Assignee”), and     2. ARGENTUM 47, INC. a corporate entity registered
under the laws of the State of Nevada, United States of America, whose current
principal place of business is 34 St. Augustine’s Gate, Hedon, HU12 8EX, Hull,
United Kingdom (hereinafter referred to as “Argentum” or the “Assignor”)    

Collectively referred to as the “Parties”

 

WHEREAS:

 

  A. Argentum 47, Inc. is a corporate entity registered under the laws of the
State of Nevada, United States of America, whose current principal place of
business is 34 St. Augustine’s Gate, Hedon, HU12 8EX, Hull, United Kingdom
(hereinafter referred to as “Argentum”); and         B. Argentum intends to
provide Keyholder Three Securitisation Fund (to be renamed Aegeus Securitisation
Fund) security for one or more loans for by way of the assigning Argentum 47
Inc. and its subsidiaries future receivables from its IFA and/or DFM owned
and/or to be owned (hereinafter referred to as the “Securitisation
Transaction”); and         C. A Fund has been created for the purpose of the
Securitisation Transaction by Xantis S.A.

 

NOW THEREFORE, in consideration of the covenants hereinafter contained, the
Parties have agreed the following conditions within the framework above.

 

Definitions:

 

In this Agreement:       “Consideration” means the total value as ascribed to
under Clause 5.     “GBP” means British Pound Sterling, the official currency of
the United Kingdom.     “Receivables” means all or part of Argentum 47Inc and
its subsidiaries future receivables in connection with its financial activities
as forecasted and computed under Appendix I and valued under Appendix II.    
“Securitisation Transaction” means the assignment of Receivables as described
under Item B of the preamble of the Agreement.     “Units” means the units
issued by the Keyholder Three Securitisation Fund (to be renamed Aegeus
Securitisation Fund).

 



   

   

 

Assignment of the Receivables

 

1. Subject to the terms and conditions of this Agreement, the Assignor transfers
to the Assignee, and the Assignee hereby agrees to receive from the Assignor the
Receivables, together with all of the rights, title, interest and accessories
attached to the Receivables referred to under item B of the Preamble
representing the type of fees (e.g. management fees, trailer fees, commissions
etc.) due to it for the period from June 2020 to May 2025 as attached to
Appendix I.     2. Receivables as referred to under clause 1 above are assigned
to the Fund as represented by Xantis S.A. in accordance with Article 55, 56 and
58 of the Luxembourg law of 22 March 2004 on Securitisation and in accordance
with the provisions of Article 1689 et seq. of the Luxembourg Civil Code.     3.
The assignment of the Receivables from the Assignor to the Assignee shall be
effective as of the date of this Agreement. The assignment of the Receivables is
intended to secure and serve as collateral for that certain Loan Agreement of
even date between the parties hereto. Any and all Receivables in excess of the
principal amount of funds advanced to Argentum 47, Inc. under the Loan Agreement
and accrued, but unpaid interest thereon, shall be the sole property of Argentum
47, Inc., assuming the loans evidenced by the Loan Agreement have been paid in
full.

 

Financial conditions related to the assignment of Receivables

 

4. Argentum 47 Inc and its subsidiaries irrevocably hereby assign part of total
net future income related to the Receivables during the next 60 months based on
the computation attached to the Agreement to the Fund as detailed under Appendix
I and Appendix II. Net Income is the income after all commissions have been paid
to the sales staff and introducers.     5. The total consideration is valued at
GBP 760,862 (Seven Hundred and Sixty Thousand, Eight Hundred and Sixty-Two
British Pounds) net of the discount rate of 7% per annum. The gross receivables
amount to GBP 903,959 (Nine Hundred and Three Thousand, Nine Hundred and
Fifty-Nine British Pounds).     6. The Assignor and the Assignee agree that the
computation as referred under clause 5 represents a fair value as Consideration.

 

Valuation Procedure of the Receivables

 

7. Argentum is obliged to appoint Cornhill Management S.A. as calculation agent
to produce the revaluation of the Receivables based on information supplied to
it by Argentum 47, Inc. on a quarterly basis each year (i.e. April 15th, July
15th, October 15th and January 15th).     8. The first time that a computation
will be prepared will be on July 15, 2020.

 

Termination of the Agreement

 

9. This Agreement is for a period of Five (5) years and will end when the final
payment of the Receivables has been made and may not be terminated by either
Party beforehand.    

 



   

   

 

Notices to the Parties

 

10. Any notice, request, direction or acknowledgement required or permitted to
be given hereunder shall be in writing and shall be properly given by personal
delivery or by sending same by any form of telecommunication device to the party
for whom it is intended to the respective address set forth below or to such
other address as either party may from time to time specify by notice given in
accordance herewith. Except as expressly otherwise provided in this Agreement,
any notice, if delivered as aforesaid, shall be effective on the date of
delivery; and, if sent in the form of a telecommunication device, shall be
effective on the business day following the day on which it was sent. Until
changed, the addresses for notice of the parties shall be:

 

If to Argentum 47, Inc.:

 

Attention: Mr. Enzo Taddei and/or Mr. Peter Smith

 

34 St. Augustine’s Gate,

Hedon,

HU12 8EX, Hull,

United Kingdom.

 

If to Keyholder Three Securitisation Fund (to be renamed Aegeus Securitisation
Fund):

 

Attention: The Board of Directors of Xantis S.A.

 

75 Parc d’Activités,

L-8308 Capellen,

Grand-Duchy of Luxembourg.

 

Confidentiality

 

11. The Parties agree that this receivables assignment agreement will be filed
by Argentum 47, Inc. with the SEC on a Form 8-K Current Report; hence, the
agreement will be put into the public domain.

 

Severability

 

12. The illegality, invalidity and unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity or enforceability in
that jurisdiction of any other provision of this Agreement, or; the validity or
enforceability in other jurisdictions of that or any other provision of this
Agreement.

 

Representations, Warranties and Covenants of the Parties

 

13. The Parties each represent and warrant that the terms of the Agreement do
not violate any obligation by which such party is bound, whether arising by
contract, operation of law or otherwise, and that the Agreement has been duly
authorised by appropriate action and when executed and delivered will be binding
on such party in accordance with its terms.     14. The Parties each represent
and warrant to the other party that as of the effective date of this Agreement,
each shall have obtained all regulatory and other authorisation required to
perform its obligations hereunder and covenants to maintain all such
authorizations for the duration of this Agreement and shall proceed with
required administrative or mandatory formalities under the governing legislation
of the Receivables.

 

Amendments to the Agreement

 

15. This Agreement may only be amended in writing by the prior consent of both
Parties.

 

Governing Law and Jurisdiction of the Agreement

 

16. This Agreement, for all purposes, shall be governed, construed and enforced
in accordance with the Laws of Luxembourg.     17. The Parties to the Agreement
agree to submit any dispute arising under the Agreement to the exclusive
jurisdiction of a competent court in the jurisdiction of the Court of
Luxembourg.

 



   

   

 

Counterparts

 

18. This Agreement may be executed in two counterparts each of which shall be
deemed to be an original such counterparts shall together constitute one
Agreement.

 

Financial Information

 

19. Argentum agrees to provide Xantis S.A. with all required financial
information within 10 calendar days in relation with either Argentum and/or the
Receivables upon first request of Xantis S.A.

 

Effect and Entire Agreement

 

20. This Agreement with the Appendix I & II constitute the entire agreement
between the Parties in connection with these activities and supersedes all
previous representations, agreements and understandings, whether oral or written
and with effect from December 18, 2019.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year written above.

 

Xantis S.A., for and on behalf of Keyholder Three Securitisation Fund (to be
renamed Aegeus Securitisation Fund)

 

By: /s/ Eva Fridich   By: /s/ Janice Allgrove Miss Eva Fridich - Director   Miss
Janice Allgrove - Director

 

For acknowledgement



Argentum 47, Inc. and Subsidiaries

 



By: /s/ Enzo Taddei   By: /s/ Peter Smith Enzo Taddei - Director   Peter Smith -
Director



 





   

 

 

[ex10-2_003.jpg]



 

   

 

 

Appendix II

 

Value of Assigned Receivables

 



 



 

[ex10-2_002.jpg]



 

December 18, 2019

 

Dear Sirs,

 

Ref.: Keyholder Three Securitisation Fund (to be renamed Aegeus Securitisation
Fund).

 

We are writing to confirm that the Board of Directors of Argentum 47, Inc. has
approved the securitization of part of the Company’s future income receivable as
per the list on Appendix I.

 

The total value of receivables being securitized is 903,959 GBP over a five
years period commencing on June 18, 2020, subject to confirmation of the related
agreement by the Board of Directors of Xantis S.A. and ending Five (5) years of
the commencement date.

 

We confirm that these receivables are reliable to the best of our knowledge.

 







Argentum 47, Inc.     By: /s/ Enzo Taddei   Mr. Enzo Taddei - Director        
By: /s/ Peter Smith   Mr. Peter Smith - Director  

 



 

 





   

 

 

